Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Obviousness Type Double Patenting Rejection

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




3.	Claims 1-20 of current Application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No.  11422766.   



   See the comparison bellow: 
 	



 



 
Claims  of the Patent 
11422766
Claims  of the current application 
 17858689
  
1. A display apparatus of a modular display apparatus, the display apparatus comprising: at least one display module;
 a first interface configured to receive a first signal from a first display apparatus; 
a second interface configured to receive a second signal from a second display apparatus;
 a third interface; and 
a processor configured to: repeatedly execute a first operation for identifying the first signal received through the first interface and 
a second operation for identifying the second signal received through the second interface, based on the first signal being identified while executing the first operation, 
display an image on the at least one display module based on the first signal received through the first interface without executing the second operation, and

 based on the second signal being identified while executing the second operation,
 display the image on the at least one display module based on the second signal received through the second interface and 
, without executing the first operation.
 
2. 
3. 
4. 
5. 
6. 
7. 
8. 
9. 

10. A method of controlling a display apparatus of a modular display apparatus, the method comprising: repeatedly executing a first operation for identifying a first signal received through a first interface from a first display apparatus, and a second operation for identifying a second signal received through a second interface from a second display apparatus; based on the first signal received through the first interface being identified while executing the first operation, displaying an image based on the first signal received through the first interface without executing the second operation; and based on the second signal received through the second interface being identified while executing the second operation, displaying the image based on the second signal received through the second interface and transmitting the second signal received through the second interface to the first display apparatus through a third interface, without executing the first operation.
11. 
12. 
13. 
14. 
15.
16. 
17. 
18. 
19.  
20. 
 
1. A display apparatus of a modular display apparatus, the display apparatus comprising: at least one display module; 
a first interface configured to receive a first signal from a first display apparatus; 
a second interface configured to receive a second signal from a second display apparatus; and 

a processor configured to: repeatedly execute a first operation for identifying the first signal received through the first interface and
 a second operation for identifying the second signal received through the second interface, based on the first signal being identified while executing the first operation, 

display an image on the at least one display module based on the first signal received through the first interface and 
control the first signal to be transmitted to the second display apparatus, without executing the second operation, and 
based on the second signal being identified while executing the second operation, 
display the image on the at least one display module based on the second signal received through the second interface and control the second signal to be transmitted to the first display apparatus, without executing the first operation.

2. 
3. 
4. 
5. 
6. 
7. 
8. 
9.  

10. A method of controlling a display apparatus of a modular display apparatus, the method comprising: repeatedly executing a first operation for identifying a first signal received through a first interface from a first display apparatus, and a second operation for identifying a second signal received through a second interface from a second display apparatus; based on the first signal received through the first interface being identified while executing the first operation, displaying an image based on the first signal received through the first interface and controlling the first signal to be transmitted to the second display apparatus, without executing the second operation; and based on the second signal received through the second interface being identified while executing the second operation, displaying the image based on the second signal received through the second interface and controlling the second signal to be transmitted to the first display apparatus, without executing the first operation.

11. 
12. 
13. 
14. 
15. 
16.   
17. 
18. 
19.
20.   
 

 



Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each corresponding claims limitation of Patent 11422766  reads on the corresponding limitation of Application 17858689.


Allowable subject Matter
2.	Claims 1-20 would be Allowable, if timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.


Regarding claims 1:
 
Chang (US Pub. No: 20180024801) discloses a display apparatus of a modular display apparatus (Fig. 1), the display apparatus comprising: 
at least one display module (plurality of display section 1-7) (see Fig. 2) [0021-0023]; 
a first interface (interface or cable corresponding to port 1) configured to receive a first signal from a first display apparatus (e.g. 7, Fig. 2) [0021-0023]; 
a second interface (interface or cable corresponding to port 2) configured to receive a second signal from a second display apparatus (e.g. 4) [0021-0023]; and
 a processor (104) configured to: execute a first operation (display on sub-display 7) for identifying the first signal received through the first interface and a second operation (display on sub-display 4) for identifying the second signal received through the second interface ([0021-0023]), ((note that identification scheme for identifying the position of the display devices in ll , which is numbered "1", is connected to the connection port 3 of the video control device 104, so the video control device 104 controls port 3 to output the correct sub-image that corresponds to display device 1, In FIG. 2, the multiple sub-images and their corresponding sequence numbers are shown on the right. For example, the display in the upper-right corner of the video wall matrix, which is numbered "1", is connected to the connection port 3 of the video control device 104, so the video control device 104 controls port 3 to output the correct sub-image that corresponds to display device 1).
based on the first signal being identified while executing the first operation display an image on the at least one display module based on the first signal received through the first interface without executing the second operation (e.g. operation in sub display 7) (see Fig. 2, note that operation are performed individually, which is numbered "1", is connected to the connection port 3 of the video control device 104, so the video control device 104 controls port 3 to output the correct sub-image that corresponds to display device 1, see [0021-0023], Fig. 2), and 
based on the second signal being identified while executing the second operation, display the image on the at least one display module based on the second signal received through the second interface without executing the first operation (see [0021-0023], Fig. 2).  

Bae (US 20170116927) discloses a processor configured to: repeatedly execute a first operation a second operation (that is the operation of sub-display) (see [0187 and 0269], Fig. 10) ([0187] and [0269]). 
Min (US 20130265261 A1) discloses disable the second interface and control the at least one display module to display an image based on the first signal , based on the first signal not being received through the first interface, disable the first interface,  ([0028]).
Kabushiki (US 20100328331), Klosowski (US 20100289803), Miller (US 20090102862) discloses modular display devices.
However, the closest art of record singly or in combination fails to teach or suggest the limitations” based on the first signal being identified while executing the first operation, display an image on the at least one display module based on the first signal received through the first interface and control the first signal to be transmitted to the second display apparatus, without executing the second operation, and based on the second signal being identified while executing the second operation, display the image on the at least one display module based on the second signal received through the second interface and control the second signal to be transmitted to the first display apparatus, without executing the first operation” (see Applicant’s disclosure [0116-0120, Fig. 5]).
  
	Regarding claim 10:
The closest art of record singly or in combination fails to teach or suggest the limitations “based on the first signal received through the first interface being identified while executing the first operation, displaying an image based on the first signal received through the first interface and controlling the first signal to be transmitted to the second display apparatus, without executing the second operation; and based on the second signal received through the second interface being identified while executing the second operation, displaying the image based on the second signal received through the second interface and controlling the second signal to be transmitted to the first display apparatus, without executing the first operation” (see Applicant’s disclosure [0116-0120, Fig. 5]).
 
Regarding claim 19:
The closest art of record singly or in combination fails to teach or suggest the limitations “based on the first signal not being received through the first interface, disable the first interface, activate the second interface, control the at least one display module to display the image based on a second signal received through the second interface, and control the second signal to be transmitted to a first display apparatus” (see Applicant’s disclosure [0116-0120, Fig. 5]). 
 
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692